Motion Granted; Appeal Dismissed and Memorandum Opinion filed April 16,
2015.




                                    In The

                   Fourteenth Court of Appeals

                            NO. 14-15-00292-CV


  CONNIE RANGE AS TRUSTEE OF THE MARTHA RANGE TRUST
D/B/A RELIANT ENGINEERING AND MACHINE US AND SAM RANGE,
                        Appellant
                                      V.
             CALVARY CHRISTIAN FELLOWSHIP, Appellee

                  On Appeal from the 234th District Court
                          Harris County, Texas
                    Trial Court Cause No. 2014-09494

              MEMORANDUM                       OPINION
      This is an appeal from a final judgment signed March 2, 2015. On April 9,
2015, appellant’s withdrawing counsel filed an unopposed motion to withdraw the
notice of appeal without prejudice, which we have construed as a motion to
dismiss the appeal. See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed without prejudice.

                                     PER CURIAM

Panel consists of Justices Christopher, Brown, and Wise.




                                         2